Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 28, 2017

                                       No. 04-17-00666-CV

                    IN THE INTEREST OF R.M.P., ET AL CHILDREN,

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-PA-00286
                        Honorable John D. Gabriel, Jr., Judge Presiding


                                          ORDER
         The appellant’s motion for extension of time to file their brief is granted. The appellant’s
brief is due on December 11, 2017.



                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of November, 2017.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court